Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 1 of 7 PageID: 106



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA :
                                         MAGISTRATE NO. 19-5644(KMW)
                            :

                            :

RICHARD TOBIN
                             :




                  MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT’S MOTION FOR RELEASE ON BAIL



                                         LISA EVANS LEWIS
                                         Assistant Federal Public Defender
                                         800 Cooper Street, Suite 350
                                         Camden, New Jersey 08102
                                         (856)757-5341 x303

                                         Attorney for Defendant
                                         Richard Tobin




                                     1
Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 2 of 7 PageID: 107



                                PRELIMINARY STATEMENT


       On November 13, 2019, Richard Tobin was charged, by way of complaint, with one

count of conspiring to violate civil rights in violation of 18 U.S.C. §241 which carries a statutory

maximum sentence of 10 years. Mr. Tobin was brought before this court on November 13,

2019 for an initial appearance and consented to detention. Mr. Tobin was denied release on bail

on December 6th, 2019 after a hearing before this court on the grounds of dangerousness. Mr.

Tobin now requests that this Court reconsider its prior order of detention and release Mr. Tobin

on bail. In support of this motion, Mr. Tobin respectfully submits the following Memorandum of

Law.




                                                 2
Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 3 of 7 PageID: 108



                                      LEGAL ARGUMENT



       The structured system of the Bail Reform Act, 18 U.S.C. §§ 3141 et seq., provides a

mechanism to ensure that the interests of both the defendant and the community are carefully

considered before release or detention is ordered. See United States v. Lernos, 876 F.Supp. 58,

59 (D.N.J. 1995). This Court is charged, under 18 U.S.C. § 3142(f), with determining whether

any condition or combination of conditions exists that will reasonably assure the defendant’s

appearance in court and the safety of the community. The government bears the burden of

establishing, by clear and convincing evidence, that detention is warranted. 18 U.S.C. § 3142(f).

Section 3142(e) provides that, in certain cases enumerated in § 3142(f)(1), a rebuttable

presumption arises against bail. It is clear, that based on the charges, there is no presumption of

detention in the instant case.

       In the absence of a presumption against bail, this Court must examine four factors in

determining “whether there are conditions of release that will reasonably assure the appearance

of the person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(g). Those factors are: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the person; (3) the history and characteristics of the person

including, the person's character, physical and mental condition, family ties, employment,

financial resources, length of residence in the community, community ties, past conduct, history

relating to drug or alcohol abuse, criminal history, and record concerning appearance at court

proceedings; and whether, at the time of the current offense or arrest, the person was on

probation, on parole, or on other release pending trial, sentencing, appeal, or completion of


                                                 3
Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 4 of 7 PageID: 109



sentence for an offense under Federal, State, or local law; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant's release. 18

U.S.C. § 3142(g)(1)-(4).

       Specifically with respect to the fourth factor - danger to the community - the Third

Circuit has stated that the legislative history of the Bail Reform of Act of 1984 makes clear that

“the drafters aimed toward a narrowly-drafted statute with the pretrial detention provision

addressed to the danger from ‘a small but identifiable group of particularly dangerous

defendants’.” United States v. Himler, 797 F.2d at 160 (quoting, S.Rep. No. 225, 98th Cong., 1st

Sess. 6-7 (1983)). See also United States v. Perry, 788 F.2d 100 (3d Cir.), cert. denied, 479 U.S.

864 (1986) (liberty interest in freedom is not violated by 18 U.S.C. § 3142(e) in authorizing the

pretrial detention of “persons found to be dangerous in a very real sense; distributors of

dangerous drugs and users of firearms in the commission of crimes of violence”).

       1.      Nature and Circumstances of the Offense Charged

       Mr. Tobin is charged with one count of conspiring to violate civil rights in violation of 18

U.S.C. §241. Mr. Tobin is accused of encouraging members of a white supremist organization

to desecrate Jewish synagogues and business. The conduct alleged in the complaint occurred

from September 15, 2019 through September 23, 2019. As a result of Mr. Tobin’s

communication, two synagogues were desecrated. One in Michigan and one in Wisconsin. Both

synagogues had swastikas and the symbol of a white supremist group spray painted on them.

Although Mr. Tobin encouraged others to commit an act of desecration targeted toward

particular groups, there is no allegation or evidence that Mr. Tobin himself committed any acts

of desecration. Approximately one month later, on October 23, 2019, Mr. Tobin alerted


                                                 4
Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 5 of 7 PageID: 110



authorities of his involvement in this offense.

       2.      Weight of the Evidence Against the Accused

       The weight of the evidence against Mr. Tobin is summarized above and as stated in the

complaint. After alerting the authorities to his involvement in the offense, the authorities were

able to identify the synagogues that were vandalized. The authorities then obtained evidence

from Mr. Tobin’s computer which supported his admission.

       3.      History and Characteristics of the Accused

Mr. Tobin is 18 years old and is a lifelong resident of New Jersey. He has no prior criminal

record. He has been active in his community, first as a Junior Volunteer Firefighter and then,

after turning 18 last year, becoming a regular firefighter. He has also been active with his church,

distributing food to the homeless. Mr. Tobin was raised and adopted by his grandparents in

southern, New Jersey and was homeschooled since the 7th grade. Mr. Tobin received his high

school diploma in 2019.     At the time of his arrest, Mr. Tobin had just been hired by a company

at the docks in southern New Jersey. Although he completed the training program, his

commitment to the hospital followed by his arrest and incarceration prevented him from

beginning his work assignment.

       4.      Danger to the Community

       Despite Mr. Tobin’s involvement with the instant offense as well as his involvement with

white supremist groups, Mr. Tobin is not in the “small but identifiable group of particularly

dangerous defendants” where courts have determined that no bail conditions would be sufficient

to protect the community.    Himler, 797 F.2d at 160. Mr. is only 18 years old and has lived a

relatively sheltered life. He has no history of violence. He has not committed any violent acts and


                                                  5
Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 6 of 7 PageID: 111



upon learning that other members in his organizations were talking about causing harm to

individuals, he withdrew his participation.   Mr. Tobin also has substantial community support

including family and non-family members. Other actions by Mr. Tobin since the commission of

this offense, which was over 7 months ago, as well as Mr. Tobin’s willingness to continue to

engage in mental health treatment, support our contention that he is not a danger to the

community and therefore, should be released on bail.

       Mr. Tobin respectfully submits that the following conditions of release will be sufficient

to assure his appearance and protect the community:

       1.      $50,000 unsecured bond to be co-signed by a responsible party.

       2.      Home Detention without employment and with electronic monitoring.

       3.      Reside at a residence approved by the U.S. Pretrial Services.

       4.      Travel restricted to the District of New Jersey unless approved by U.S. Pretrial

               Services.

       5.      Surrender passport and all travel documents to U.S. Pretrial Services. Do not

               apply for new travel documents.

       6.      Two Third Party Custodians are proposed.

       7.      Drug and mental health treatment. Mr. Tobin will participate in the evaluation and

               treatment process.

       8.      Computer use restrictions and monitoring by U.S. Pretrial Services.

       For the reasons set forth in this memorandum as well as oral argument, Mr. Tobin

respectfully requests that this Court grant bail consistent with the recommendations stated above.




                                                 6
Case 1:19-mj-05644-KMW Document 27-1 Filed 04/06/20 Page 7 of 7 PageID: 112



                                         Respectfully,

                                         s/ Lisa Evans Lewis
                                         LISA EVANS LEWIS
                                         Assistant Federal Public Defender


Dated: April 6, 2020




                                     7
